                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                              Date: September 17, 2020
 Case Number: CV-17-04540-PHX-DGC
 Merritt v. Arizona, State of et al

 APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
              Jason D. Lamm                                         Edward Novak
               David Don                                            Jonathan Brinson
                                                                    Melissa Ho
                                                                    Andrew Fox
 TELEPHONIC HEARING:

Argument is presented regarding Defendant’s renewed motion requesting Plaintiff’s counsel not talk
with media. Doc. 385. The matter is taken under advisement.

Discussion is held regarding trial procedures and the following deadlines and hearings are set:

   • Jury Trial: October 28 to October 30 and November 2 to November 6, 2020. The courtroom
     location is to be determined.
   • Draft joint juror questionnaire due: September 22, 2020
   • Questionnaire to be mailed: September 25, 2020
   • Counsel to pick up questionnaires: October 19, 2020 after 3:00 p.m. on the first floor in the jury
     office
   • Final Pretrial Conference: October 9, 2020 at 1:00 p.m. in Courtroom 603
   • Court list of proposed juror excusals to parties: October 21, 2020
   • Hearing to review questionnaires: October 23, 2020 at 9:00 a.m. in Courtroom 603
   • Additional motion by Plaintiff: September 23, 2020; Response due September 30, 2020; Reply
     due October 5, 2020

The parties shall submit the proposed questionnaire to chambers in Word format. Forty prescreened
jurors will be brought in on the first day of trial. The Court will seat eight jurors. Each side is permitted
nineteen hours of trial time, which will include openings, closing, and direct and cross examination.


                                                                                      Total: 57 min.
 Deputy Clerk: Christine Boucher                                                      Start: 10:01 a.m.
 Court Reporter: Patricia Lyons                                                       Stop: 10:58 a.m.
